t c memo united_states tax_court alton c bingham petitioner v commissioner of internal revenue respondent docket no filed date alton c bingham pro_se fred e green jr for respondent memorandum findings_of_fact and opinion colvin judge respondent determined that petitioner had an income_tax deficiency of dollar_figure for and additions to tax of dollar_figure under sec_6653 and dollar_figure under sec_6661 respondent also determined that petitioner was liable for the addition_to_tax under sec_6653 of percent of the interest payable on the entire deficiency petitioner was a certified_public_accountant in he was convicted of forgery and filing a false tax_return relating to four federal_income_tax refund checks totaling dollar_figure issued to clients he was acquitted of embezzling dollar_figure from a client trust fund the issues for decision are whether petitioner is collaterally estopped from denying that he received but failed to report a substantial amount of income on his return from federal_income_tax refund checks payable to his clients we hold that he is and that he is liable for income_tax on dollar_figure from those checks whether petitioner is liable for income_tax on dollar_figure that he received in as a trustee for clients we hold that he is whether petitioner is liable for the addition_to_tax for fraud under sec_6653 for we hold that he committed fraud as to the amount attributable to his handling of the refund checks but that he did not commit fraud for the amount of clients' land sale proceeds he received as a trustee whether petitioner is liable for the addition_to_tax for substantial_understatement_of_income_tax under sec_6661 for we hold that he is unless otherwise indicated section references are to the internal_revenue_code unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure i findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner lived in las vegas nevada when he filed his petition petitioner was a certified_public_accountant from through the year at issue in he operated a bookkeeping business a c bingham associates c p a petitioner had a bank account for a c bingham associates at valley bank of nevada valley bank in b petitioner's handling of the lopps' land sale proceeds two of petitioner's clients were eva and odell lopp the lopps petitioner was mr lopp's trustee for a land sale in laughlin nevada in petitioner received a dollar_figure check from the nevada title co as trustee for mr lopp around date on date petitioner used the dollar_figure check to buy time deposit certificates at valley bank for dollar_figure and dollar_figure petitioner bought both time deposits in his name petitioner's social_security_number tax identification_number is petitioner used an incorrect social_security_number on both of the time deposit certificates the dollar_figure time deposit certificate had a maturity_date of date petitioner renewed it for an additional days on date petitioner applied for a dollar_figure loan with valley bank in his own name he used the dollar_figure time deposit as collateral he used the same incorrect social_security_number on the loan application that he used on the time deposit certificates petitioner wrote to valley bank to tell it to use the proceeds of the dollar_figure time deposit to repay the dollar_figure loan on a date not specified in the record on date petitioner applied for a dollar_figure loan from valley bank in his own name he used the dollar_figure time deposit as collateral on the loan application he used the same incorrect social_security_number that he had used before on date petitioner received a dollar_figure cashier's check as the loan proceeds petitioner wrote to valley bank and told it to use the proceeds of the dollar_figure time deposit to repay the dollar_figure loan on a date not specified in the record petitioner asked valley bank to deposit the remaining proceeds in the account of a c bingham associates on date petitioner used the proceeds of the dollar_figure loan to buy real_property in yreka siskiyou county california the yreka property petitioner bought the yreka property in his own name for dollar_figure petitioner invested the dollar_figure cashier's check in a venture known as the cfa notes in date c petitioner's deposit of the lopps' federal_income_tax refunds in the oro-tech industries inc account petitioner was the bookkeeper for oro-tech industries inc oro-tech in petitioner had signature_authority on the oro-tech account at valley bank the oro-tech account in date petitioner received endorsed and deposited in the oro-tech account federal tax_refund checks issued to the lopps in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure a total of dollar_figure d petitioner's return petitioner prepared his federal_income_tax return and filed it on date he used his correct social_security_number on the return he did not report on his return that he received dollar_figure from the land sale or dollar_figure from the lopps' four federal tax_refund checks petitioner reported on schedule d of his return that he had invested dollar_figure in the cfa notes he reported that he had sold his interest in the cfa notes for dollar_figure in date and claimed a dollar_figure short-term_capital_loss on schedule d of his return petitioner claimed a dollar_figure loss on schedule e of his federal_income_tax return as a result of his purchase of the yreka property e petitioner's indictment and conviction in date petitioner was indicted under sec_7206 for filing a false income_tax return for and for forging the lopps' signatures on four federal tax_refund checks totaling dollar_figure the indictment alleged that petitioner received but failed to report the proceeds of the refund checks petitioner was also indicted for delivering u s obligations bearing forged endorsements and uttering passing and publishing u s obligations regarding the four refund checks on date petitioner was convicted of those charges petitioner was also indicted for embezzling and failing to report as income dollar_figure from the lopps' escrow account he was acquitted of those charges the u s court_of_appeals for the ninth circuit affirmed petitioner's conviction without published opinion united_states v bingham 958_f2d_378 9th cir f trial and petitioner's assertion of the fifth_amendment privilege_against self-incrimination before trial petitioner asserted that he had a fifth_amendment right not to testify on the grounds that his testimony could be used against him in further criminal proceedings respondent did not call petitioner or any other witnesses to testify except the special_agent who criminally investigated the case and the revenue_agent who examined petitioner's return petitioner did not testify or call any witnesses to testify a procedural issues ii opinion petitioner's continuance request one month before the trial in this case petitioner requested a continuance to amend his petition to assert that the time to assess tax for had expired petitioner did not move to amend his petition or lodge an amended petition we denied petitioner's motion because he did not need a continuance to raise the statute_of_limitations issue as a result of our finding of fraud see paragraph ii-c below the statute_of_limitations does not bar assessment of the deficiency for even though the notice_of_deficiency was sent more than years after petitioner filed his return sec_6501 whether petitioner had a right not to testify because of the fifth_amendment privilege_against self- incrimination petitioner contends that he could not testify at trial because to do so would have required him to waive his fifth_amendment privilege_against self-incrimination petitioner argues that he may not be forced to choose between defending his case and losing his privilege_against self-incrimination he contends that the danger of self-incrimination is real and not conjectural or fanciful 696_f2d_1234 9th cir affg 76_tc_1027 petitioner bears the burden_of_proof on all issues in dispute except the addition_to_tax for fraud we need not decide whether petitioner had a right based on the fifth_amendment privilege_against self-incrimination not to testify at trial because even if he had such a right the burden_of_proof would not change a claim based on the fifth_amendment privilege is not a substitute for relevant evidence 460_us_752 92_tc_661 as discussed below he did not carry his burden of proving that he did not receive dollar_figure of unreported income in see petzoldt v commissioner supra failure of both parties to call mr lopp to testify neither party called mr lopp to testify respondent's counsel stated at trial that he had been unable to find mr lopp and that he had outstanding a subpoena issued to counsel for mr lopp to obtain documents from a prior civil_proceeding between petitioner and mr lopp petitioner argues that if mr lopp had testified petitioner could have proven that he did not underreport his income in if a witness is equally available to both parties and neither party calls that witness at trial then no adverse eva lopp died before the trial inference is warranted 469_f2d_1183 9th cir affg on this issue and revg on another issue 51_tc_337 it appears that either petitioner or respondent could have subpoenaed mr lopp we draw no inference from the fact that neither party did so b whether petitioner is liable for the deficiency as determined by respondent collateral_estoppel petitioner was convicted under sec_7206 of filing a false return for by failing to report in his income the four tax_refund checks totaling dollar_figure his conviction estops him from contesting that he received but failed to report in a substantial amount of income attributable to the tax_refund checks and that his return was willfully false 683_f2d_1285 9th cir however petitioner is not estopped from contesting that he received but failed to report the dollar_figure the land sale proceeds because he was acquitted of all charges relating to the lopps' land sale petitioner points out that he was acquitted of both charges relating to the land sale embezzlement and failure to report the land sale proceeds as income however acquittal in a criminal case where the government has the burden of proving beyond a reasonable doubt that a crime was committed does not resolve the issue in this proceeding where petitioner bears the burden of proving that he did not underreport income for e g 424_f2d_639 2d cir affg 52_tc_532 89_tc_501 n affd 884_f2d_258 6th cir as stated in paragraph ii-a-2 above petitioner may not avoid meeting his burden_of_proof by asserting that he has a fifth_amendment right not to testify united_states v rylander supra pincite traficant v commissioner supra pincite see 712_f2d_195 5th cir affg tcmemo_1983_12 petitioner's lack of evidence petitioner contends in his posttrial brief that he was an accommodator for the lopps that is that mr lopp was the beneficial_owner of the yreka property and the double l ranch a tract_of_real_property in clark county nevada and that petitioner invested the land sale proceeds and income_tax refunds at mr lopp's direction he also contends in his brief that mr lopp knew he invested in the cfa notes and used the proceeds of the lopps' tax_refund checks to pay for the double l ranch petitioner contends that he incurred a loss as a result of a failed factoring operation in which he invested at mr lopp's direction petitioner did not testify and called no witnesses there is no evidence to support the factual assertions he made in his brief respondent's determination is presumed to be correct and petitioner bears the burden of proving otherwise rule a 290_us_111 petitioner must overcome the presumption as to each item of unreported income as determined by respondent 391_f2d_727 4th cir affg in part and revg in part on other grounds tcmemo_1965_246 petitioner has not proven that he did not receive dollar_figure in as determined by respondent or that the funds were not income to him in petitioner points out that respondent did not produce the lopps' income_tax returns and he argues that the lopps' returns would prove that they and not petitioner received the funds in dispute petitioner's argument misses the mark we have found that petitioner received the funds from the land sale and used them to buy certificates of deposit in his own name respondent's special_agent and revenue_agent testified that petitioner repaid dollar_figure to the lopps in date the record does not show what led petitioner to do that the return of funds to the lopps in does not establish that the funds were nontaxable to petitioner in see 348_us_426 taxpayer is taxable on accessions to wealth over which he or she has complete dominion thus petitioner is liable for income_tax on dollar_figure of the land sale proceeds and on dollar_figure from the refund checks a total of dollar_figure c whether petitioner is liable for the addition_to_tax for fraud background respondent determined that petitioner is liable for the addition_to_tax for fraud under sec_6653 for for if any part of a tax underpayment is due to fraud the addition_to_tax for fraud under sec_6653 i sec_50 percent of the total underpayment_of_tax and the addition_to_tax under sec_6653 i sec_50 percent of the interest payable under sec_6601 but only with respect to that part of the underpayment that is due to fraud respondent has the burden of proving by clear_and_convincing evidence that petitioner fraudulently underpaid tax sec_7454 rule b 398_f2d_1002 3d cir to meet the burden_of_proof respondent must show that an underpayment exists and the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 94_tc_654 underpayment as discussed above at paragraph ii-b-1 petitioner is collaterally estopped by his conviction under sec_7206 from denying that he failed to report a substantial amount of income in attributable to the refund checks this establishes for purposes of this case that petitioner underpaid his income_tax for fraudulent intent for purposes of sec_6653 fraud is actual intentional wrongdoing 118_f2d_308 5th cir revg 40_bta_424 or intentionally committing an act to evade a tax believed to be owing 394_f2d_366 5th cir affg tcmemo_1966_81 the commissioner may prove fraud by circumstantial evidence because direct evidence of the taxpayer's intent is rarely available 79_tc_995 affd 748_f2d_331 6th cir the courts have developed a number of objective indicators or badges_of_fraud 91_tc_874 badges_of_fraud present in this case are a engaging in illegal activities and b understatement of income see 317_us_492 899_f2d_164 2d cir 796_f2d_303 9th cir affg tcmemo_1984_601 recklitis v commissioner supra a illegal activities petitioner was convicted under sec_7206 of willfully filing an income_tax return for that was false in that it failed to report dollar_figure of income forging the lopps' signatures on four income_tax refund checks delivering u s obligations bearing forged endorsements and uttering passing and publishing of u s obligations regarding the forged refund checks a taxpayer who has been convicted of willfully and knowingly subscribing to a false income_tax return under sec_7206 is not collaterally estopped from contesting that he or she is liable for the addition_to_tax for fraud because a conviction under sec_7206 does not require a showing that the taxpayer willfully attempted to evade tax 84_tc_636 73_tc_215 however we may consider a conviction under sec_7206 in deciding whether a taxpayer is liable for fraud wright v commissioner supra pincite engaging in illegal activities such as filing a false return and committing forgery is a badge of fraud bradford v commissioner supra b understatement of income as discussed above at paragraph ii-b-1 petitioner is collaterally estopped by his conviction under sec_7206 from denying that he failed to report a substantial amount of income in this is a badge of fraud id pincite c conclusion petitioner is a longtime c p a who operated a bookkeeping and accounting business in petitioner's knowledge of accounting together with the other facts and circumstances including his forging his name on the lopps' refund checks persuades us that a portion of the understatement of income_tax on his return was due to fraud 889_f2d_910 9th cir affg norman v commissioner tcmemo_1987_265 considine v united_states f 2d pincite we conclude that respondent has proven by clear_and_convincing evidence that part of the underpayment_of_tax for was due to petitioner's fraudulent failure to report income for thus we sustain the addition_to_tax under sec_6653 items attributable to fraud for purposes of the addition_to_tax under sec_6653 respondent must prove the amount of the underpayment that is due to fraud sec_6653 we found that petitioner had unreported income of dollar_figure dollar_figure from four refund checks and dollar_figure of the land sale proceeds however petitioner's failure to meet the burden_of_proof with respect to this amount does not relieve respondent of the burden of proving by clear_and_convincing evidence the amount of the underpayment that is due to fraud for purposes of sec_6653 78_tc_304 53_tc_96 petitioner was convicted under sec_7206 of filing a false return for petitioner was also indicted for and convicted of failing to report in income for the proceeds of four income_tax refund checks totaling dollar_figure petitioner is estopped by his conviction from arguing that he received no income from the refund checks we may consider his conviction for failing to report the proceeds of the refund checks in deciding whether he received but did not report dollar_figure in income in on the basis of the evidence presented respondent has shown by clear_and_convincing evidence that petitioner intended to evade tax with respect to the income from the lopps' income_tax refund checks dollar_figure thus petitioner is liable for the addition_to_tax under sec_6653 with respect to the underpayment for attributable to the lopps' tax_refund checks respondent contends that petitioner fraudulently underpaid tax relating to the dollar_figure he received as trustee for the lopps we disagree respondent points out that petitioner a received as trustee for mr lopp a dollar_figure check dated date from the nevada title co b bought two time deposits in his own name in the amounts of dollar_figure and dollar_figure with the proceeds of the check c listed the account numbers of the two time deposits when he endorsed the dollar_figure check d used the dollar_figure time deposit as collateral for two loans in his own name in the amounts of dollar_figure and dollar_figure e used the dollar_figure loan to invest in the cfa notes from which he claimed a dollar_figure short-term_capital_loss on his return f bought the yreka property in his own name with the dollar_figure loan and claimed a loss from the property on his return g used the dollar_figure time deposit to repay both loans and had the remaining proceeds deposited in the account of a c bingham associates and h did not report the dollar_figure on his return respondent further contends that petitioner did not give any of the land sale proceeds to the lopps in and that petitioner knew that he was required to report as income any of the funds he did not give to the lopps however we disagree that respondent has so proven the special_agent and revenue_agent testified that petitioner did not return any of the money to the lopps in but they said that he returned dollar_figure to them in however neither agent said how he or she learned whether or when petitioner returned funds to the lopps eg from written documents or interviews with witnesses with personal knowledge respondent did not offer any such documents or call any witnesses who had personal knowledge also respondent did not seek to offer a report containing this information into evidence under the hearsay exception for public records fed r evid see little v commissioner tcmemo_1996_270 respondent has not proven fraud regarding petitioner's receipt of the land sale proceeds dollar_figure because respondent did not prove by clear_and_convincing evidence that petitioner did not return any of those proceeds to the lopps in or hold the funds for them in ie that the proceeds were income to petitioner in or that petitioner's underpayment_of_tax on that income was due to fraudulent intent respondent points out that petitioner used an incorrect social_security_number on the time deposits and the loan applications ie he used instead of respondent contends that petitioner did this intentionally to try to make the transactions untraceable to him however respondent did not prove that petitioner intentionally used an incorrect social_security_number reversing two digits in a social_security_number may cause suspicions but absent evidence that petitioner purposely altered his social_security_number at the time of these transactions it does not in itself prove fraud we will not find fraud under circumstances which at most create suspicion 184_f2d_86 10th cir 90_tc_1130 66_tc_538 petitioner was acquitted of embezzlement and failure to report as income dollar_figure from the lopps' sale of land respondent has not shown by clear_and_convincing evidence that petitioner's underpayment_of_tax attributable to the land sale proceeds was due to fraud thus petitioner is not liable for the addition_to_tax under sec_6653 for for that underpayment d substantial_understatement_of_income_tax the next issue for decision is whether petitioner is liable for the addition_to_tax under sec_6661 for for substantial_understatement_of_income_tax sec_6661 imposes an addition_to_tax equal to percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax an understatement is the amount by which the correct_tax exceeds the tax reported on the return sec_6661 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 petitioner bears the burden of proving that he is not liable for the addition_to_tax under sec_6661 rule a 92_tc_501 if a taxpayer has substantial_authority for the tax treatment of any item on the return the understatement is reduced by the amount attributable to it sec_6661 the amount of the understatement is reduced for any item adequately disclosed on the taxpayer's return or in a statement attached to the return sec_6661 petitioner does not contend that these exceptions apply here petitioner has offered no evidence or argument that he is not liable for the addition_to_tax under sec_6661 see paragraph ii-a-2 above where we addressed petitioner's self- incrimination claim we conclude that petitioner is liable for the sec_6661 addition_to_tax for to reflect the foregoing decision will be entered under rule
